UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1897


LOLITO DELA CRUZ BANANO, a/k/a Lolito De La Cruz Banano,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 16, 2016                 Decided:   March 18, 2016


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lourdes Santos Tancinco, TANCINCO LAW OFFICES, San Francisco,
California, for Petitioner. Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,  Stephen  J.   Flynn,  Assistant
Director, James A. Hurley, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lolito     Dela   Cruz    Banano,        a   native     and   citizen     of    the

Philippines, petitions for review of an order of the Board of

Immigration Appeals dismissing his appeal from the Immigration

Judge’s decision denying his motion for a continuance.

      An   Immigration      Judge    “may      grant    a    continuance      for    good

cause shown.”      8 C.F.R. § 1003.29 (2015).                 We review the denial

of a motion for a continuance for abuse of discretion.                         Lendo v.

Gonzales, 493 F.3d 439, 441 (4th Cir. 2007); Onyeme v. INS, 146

F.3d 227, 231 (4th Cir. 1998).                 We will uphold the denial of a

continuance “unless it was made without a rational explanation,

it inexplicably departed from established policies, or it rested

on    an   impermissible       basis,       e.g.,      invidious      discrimination

against a particular race or group.”                    Lendo, 493 F.3d at 441

(internal quotation marks omitted).                  Upon review of the record

and   Banano’s    claims,      we   find    no     abuse     of   discretion    in    the

denial of his motion for a continuance.                    See In re Hashmi, 24 I.

& N. Dec. 785, 790-92 (B.I.A. 2009).

      Banano     also   contends     that      his     due    process   rights       were

violated during the proceedings because the agency disregarded

his evidence and would not allow him to adequately develop the

record with respect to the bona fides of his marriage.                                We

review due process claims de novo.                 See Lin v. Mukasey, 517 F.3d

685, 691-92 (4th Cir. 2008).                We have reviewed the record in

                                           2
light of Banano’s specific contentions and conclude that Banano

cannot succeed on his due process claim because he fails to

demonstrate that any alleged defects prejudiced the outcome of

his case.    See Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir.

2008).

     Accordingly, we deny the petition for review.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                     3